Case 8:19-cv-02282-WFJ-AAS Document 64 Filed 07/28/20 Page 1 of 1 PageID 426




                     CORRECTED CERTIFICATE OF SERVICE

    I certify that I served the Motion to Intervene and Unseal Documents, and

 Supporting Memorandum of Law,on counsel for the parties by e-mail with their con

 sent on July 23, 2020, at:

    Krista Lee Baughman KBaughman@dhillonlaw.com>, Counsel for Plaintiff

    Luke Lirot <luke2@Lirotlaw.com>, Counsel for Defendant

                                            /s/ Eugene Volokh
                                            Eugene Volokh
